Mr. President, it gives me great pleasure to convey to you our most sincere congratulations on your election as President of the twenty-seventh session of the General Assembly. While wishing you every success in the fulfillment of the tasks of your high office, I am confident that your acknowledged wisdom and your judgment will enable you to preside successfully over our deliberations in a manner which will attain the best possible results for this session.
2.	In extending its congratulations to you, Mr. President, the Iraqi delegation is also expressing its satisfaction at the fact that this high office is occupied by a person who is a national of a country with which Iraq has the closest ties of friendship and co-operation.
3.	I should also like to pay a tribute, on this occasion, to your predecessor, Mr. Adam Malik, for his valuable efforts in the service of the United Nations during his presidency of the twenty-sixth session of the General Assembly.
4.	The people of Iraq follow with close attention the developments in all parts of the world. We believe that there is a great necessity for our international Organization to double its efforts to strengthen its sublime Charter and to accomplish its noble objectives.
5.	The peoples of the third world, and other peace-loving peoples, have continued their struggle against colonialism, imperialism and backwardness; they have not yet, however, attained all that they desire. The roots of colonialism run
deep and are still alive with the forces of the authority and the exploitation which they have accumulated through the centuries.
6.	In fact we have not noted since the end of the last session of the General Assembly any indication on the part of the colonialist States of a change in their policies or a readiness to co-operate with the United Nations in a constructive joint effort to honor the rights of peoples, to banish the prevalent fears and to eliminate the evils of greedy monopolies. Nevertheless, we shall remain optimistic because we have faith in the future of peoples and in their struggle for their just cause.
7.	The foreign policy of the Republic of Iraq seeks to establish the best and soundest of relations with other States, based on the principles of respect for independence and sovereignty and mutual efforts for the development and strengthening of those relations. Our policy is one of strict adherence to, and support of, the Charter of the United Nations. We are also strongly in favor of creating circumstances for strengthening faith in the world Organization and its specialized agencies to enable them to fulfill their mission and to raise them to the level of their responsibilities.
8.	Many peoples have achieved, through persistent struggle, their right to freedom and self-determination. The United Nations, through its Declaration on the rights of peoples to self-determination and independence,  has itself played a prominent part in supporting and promoting the aspirations of those peoples.
9.	However, there are many other peoples still suffering under the yoke of colonialism, exploitation and racial discrimination.
10.	The ugliest manifestation of this reality is perhaps to be found in what the world is now witnessing in Palestine.
11.	The forces of Zionist colonialism, supported by international imperialism with the United States at its head, have been able to drive the people of Palestine out of their homeland and keep them out for nearly a quarter of a century. Since 5 June 1967 Zionist aggression has extended into three Arab States Members of this Organization, occupying parts of their territories, ejecting their inhabitants and establishing colonial para-military settlements in those occupied territories.
A/PV.2055
12.	The United Nations has reaffirmed in numerous resolutions the rights of the Palestinian people to repatriation and to self-determination. But because of Israel's contemptuous intransigence, and the failure of the United Nations to implement their provisions, those resolutions have been reduced to worthless scraps of paper.
13.	We firmly believe that the so-called Middle East problem cannot be solved, and peace in our area cannot be achieved, unless the people of Palestine are given the opportunity to exercise all their inalienable rights, particularly their right to self-determination: neither can there be any peace unless the Israeli occupation of Arab territories is ended. Unless those conditions are achieved, the Middle East will remain charged with dangers imperiling world peace.
14.	A deep sense of injustice has driven the Palestinian people to ignite the flames of revolution. They have realized that there is no way for them to attain a free and respectable life, to return to the land of their fathers and forefathers, except through self-sacrifice and armed struggle, which represent the zenith of patriotism and the highest example of wars of liberation. The people of Palestine have come to know the meaning of this self- sacrifice in facing Zionist nazism, as many other peoples knew it in resisting Hitler's Nazi occupation.
15.	My Government, from the very beginning, did not have much faith in Security Council resolution 242 (1967). The resolution is not in conformity with the principles of the Charter, which prohibit the use of force in international relations and which clearly deny to the aggressor the enjoyment of any gain or advantages resulting therefrom. Yet, despite the resolution, with all its serious shortcomings both in form and in substance, Israel, which has never heeded United Nations resolutions concerning the rights of the Palestinian people, persists in its expansionist policies and tries to achieve further gains at the expense of the people of Palestine and of the Arab countries.
16.	To deny the people of Palestine their rights, to try to settle the problem of Palestine without the participation of the Palestinians themselves, to ignore the resolutions adopted by the United Nations within the last quarter of a century to solve the problem, and then to reward the aggressor with concessions are the main deficiencies underlying Security Council resolution 242 (1967).
17.	The Security Council should have stipulated the determination of the Zionist aggression and the withdrawal of the Israeli forces from the occupied territories without any delay and without attaching any conditions to such stipulations.
18.	One important aspect of the situation in the Middle East has become a source of deep concern for all the peoples of the world, namely, Israel's policies regarding the city of Jerusalem. The United Nations has adopted many resolutions, known to all, to preserve the character of Jerusalem as a city which is holy to many peoples and to many religions. Israel's response has again been one of complete disregard and arrogant disdain. Excavations and demolitions continue in many quarters of the city in complete indifference to its sanctity and to its archaeological landmarks, which unite the past with the present and represent man's heritage of civilization in our part of the world. Zionism has now come to destroy the relics of this heritage. In spite of the strong reactions of everyone who values all that Jerusalem represents, Israel, as always, has ignored-in fact, dismissed with contempt the great concern expressed by the international community.
19.	Israel's expansionist settler colonialism is confirmed by its multi directional aggressions. Its aim is to conquer further territories and to induce further Jewish immigration into Palestine by every possible scheme, in order to realize the dreams of Zionist expansionism in establishing "Greater Israel". These are the factors which distinguish the problem of Palestine from the problems of other peoples whose lands have been partitioned, like Germany, Korea and Viet-Nam. The struggle in Palestine is not one between the countrymen of one land; it is one between the rightful owner and an intruder, between a usurping aggressor and the people made the victim of that aggression. It is only natural that those who ignore this basic nature of the conflict in Palestine should feel tempted to call for direct negotiations between the parties concerned.
20.	In order to ensure respect for the Charter of the United Nations and observance of its principles as the basis of international relations, it is imperative, first and foremost, that the great Powers, which bear special responsibilities for preserving international security, should themselves respect the principles of the Charter. It is no secret that the people of Iraq, like many other peoples throughout the world, have come to question the value of the international Organization in maintaining peace and justice in view of the behavior of some of the great Powers among its Members.
21.	During last September Israel mounted a campaign of revenge and terrorism against Syria and Lebanon, directed above all against innocent civilians and the inhabitants of the Palestinian refugee camps. We have never doubted that Israel would never be content with the ejection of the Palestinians from their homeland, but would aim at their extermination and the annihilation of the very concept of the existence of a Palestinian people.
22.	What we did not expect, even from the United States with its well-known support and loyalty to Israel, was a resort to the use of the veto to defeat a draft resolution which only sought to restore a cease-fire violated by Israel in its murderous attacks against Lebanon and Syria. The Security Council was thus prevented from discharging its most elementary duty in the maintenance of international peace and security. Does anyone doubt the ulterior motives which led the United States Government to take that shameful attitude, exposing international peace and security to certain danger in the interests of its own political expediencies?
23.	The reasons for the peoples' loss of confidence in the world Organization and for its failure to live up to the hopes placed in it are not to be found in its so-called neglect of acts of "political terrorism", as some have claimed, but rather in the impotence of the United Nations 
in the face of the international terrorism practiced by one of the major Powers among its own members against many peoples and in many different parts of the world.
24.	The General Assembly has decided, at the request of the Secretary-General, to debate at its present session the subject of international terrorism with its underlying causes and motives [item 92]. My delegation believes that the consideration of the item in its amended form will clarify the full dimensions of this problem. But we cannot close our eyes to, nor remain silent about, a fact which by now is well-known to all, namely, the exploitation of this item by the United States for internal political purposes. Nor can we ignore the efforts by some other Powers to exploit this debate so as to discredit and to strangle national liberation movements, under the guise of combating terrorism and in the name of the international community.
25.	We are greatly surprised to see that the Government of the United States should hasten to lead the campaign of what it terms combating terrorism, at a time when the United Nations itself and permanent missions here in New York are subjected to threats and acts of violence by American terrorist organizations, without the United States authorities taking any effective action against those terrorists in contravention of its contractual obligations towards the United Nations. We also find it totally unacceptable that the United States Government should, under the cloak of humanitarian motivations, call for action against terrorism while a deluge of American bombs engulfs the innocent women and children of Viet-Nam, and "civilized" American generals threaten to bomb that valiant people back to the Stone Age.
26.	There exist in the Arabian Gulf area conditions which threaten peace and foreshadow dire consequences. Imperialism is actively trying to consolidate its influence in the Arabian Gulf under the pretext of filling a so-called vacuum in the wake of the withdrawal of British forces. In pursuit of these aims, international imperialism has no compunction about employing any and all available means.
27.	The Iraqi Government is convinced that peace and security will not prevail in the Arabian Gulf unless the States in that area respect one another's sovereignty and independence. Towards the end of last year, however, Iranian forces occupied three Arab islands in the Gulf, resorting to the use of force to achieve Iran's expansionist ambitions, in violation of the United Nations Charter and the principles of international law, which explicitly prohibit the use of force in international relations. The laxity of the United Nations organs in taking effective measures to restore right and justice is bound to encourage expansionist ambitions which would undoubtedly endanger international peace and security in the area.
28.	During the last two sessions of the General Assembly, the Iraqi delegation outlined the action of our neighbor Iran in unilaterally declaring the abrogation of the Iraqi-Iranian Boundary Treaty, signed at Teheran on 4 July 1937. This Treaty, in force for over 30 years, was freely concluded by both parties, and registered with the League of Nations, in order to put an end to their frontier differences. It appears that our neighbor Iran overlooked the fact that the sanctity of treaties is one of the fundamental principles of international law, and that the violation of treaties was, and is, among the gravest transgressions for which a State is held accountable to the international community. The unilateral abrogation of a treaty, for whatever reason, is considered one of the most serious of violations.
29.	Iraq continues to maintain its adherence to the 1937 Treaty, and is convinced that Iran has no right to abrogate the Treaty unilaterally. Iraq has expressed its readiness to refer this question to the International Court of Justice. We hereby renew this offer. Iran's procrastinations in accepting our offer and its continued negative attitude are but an expression of Iran's determination to defy the most important and most securely established rules of international law.
30.	My Government takes every possible opportunity to reaffirm its peaceful policies and its desire to establish the best of relations with all States. The latest affirmation of this policy towards Iran was expressed a few months ago by the President of Iraq, Mr. Ahmed Hassan Al-Bakr, when he stated:
"The Government of Iran, one of our neighbors, has for the last three and a half years adopted unwarranted hostile attitudes against Iraq and the Arab nation, as exemplified by its unilateral abrogation of the 1937 Boundary Treaty and the continued acts of provocation along our borders threatening our peace and security. It carried its policies to the extent of usurping parts of Arab lands in its occupation of the three Arab islands in the Arabian Gulf. These actions are bound to have harmful effects on Arab-Iranian relations, not only at present but also in the future, especially since they coincide with the Zionist-imperialist onslaught on the Arab people. We shall strongly uphold our rights and shall continue to oppose the use of such methods for the solution of problems. In our opinion, those methods constitute violations of international obligations in addition to being an outcome of outmoded policies. We reaffirm here again our respect for the historical ties which bind us to the friendly Iranian peoples as we reaffirm our sincere desire to establish good-neighborly relations with them on the basis of continued co-operation for the benefit of our mutual interests. We have for the last three-and-a-half years followed a policy of self-restraint and resorted to reason in confronting the adventurist policies into which the colonialist forces tried to draw us. While upholding our rights and national interests, we reiterate our readiness, always, to solve problems peacefully, provided the Government of Iran will reconsider its attitude, abandon its present policy and follow the path of good-neighborliness with Iraq and the Arab nation."
31.	In the Far East, we are witnessing an appalling tragedy: the tragedy of the unequal war in Viet-Nam, the indiscriminate mass killings of the VietNamese people by the United States forces and the devastating destruction by its missiles, airplanes and napalm of Vietnamese civilian installations, including hospitals, schools and dikes.
32.	The war in Viet-Nam has been condemned by all peoples of the world, including progressive liberals within the United States itself. Our people calls for the full and immediate withdrawal of United States forces from IndoChina, in order to enable its peoples to exercise their right to self-determination and to express their will freely without foreign intervention. Our people supports the proposal for- the establishment of an international body which would be entrusted with assisting Viet-Nam for the immediate rehabilitation of both North and South after the devastation of the prolonged years of fighting. The necessary resources for such rehabilitation should be provided by the United Nations: the rich States, headed by the United States, should provide the major part of such assistance. What we have said about the aggression against the Vietnamese people applies equally to the aggression against the peaceful people of Cambodia. Here was a nation enjoying freedom and full of hope, but the United States Government, which does not approve of those who refuse to fall into line with its policies, resorted to its well-known methods and intelligence services. Endangering the security and the stability of the Cambodian people, it installed a puppet regime to replace the legitimate Government, which still enjoys the support and the sympathy of the majority of peoples.
33.	There are still a number of peoples languishing under the yoke of colonialism and vassalage. The Republic of Iraq calls upon the United Nations to rescue these peoples and to support their just struggle to achieve independence, thus implementing the United Nations' own resolutions and securing the realization of its aims and respect for its principles.
34.	We demand the liquidation of all forms of colonialism, wherever found, and the elimination of racial discrimination in all its forms and manifestations. Our people, under the leadership of the Socialist Arab Ba'ath Party, which has dedicated itself to the struggle for freedom and independence, stands with the peoples' legitimate resistance to colonialism, imperialism and discrimination. It demands the termination of the United States occupation of Korea and of the United States exploitation of the United Nations flag in its flagrant interference with the unity of the Korean people. We support the right of the Korean people to self-determination and to reunification. Our people supports the liberation movements in Angola, Mozambique, Guinea (Bissau) and Cape Verde. It condemns the white minority regime in Rhodesia and sincerely hopes that all States will respect United Nations resolutions and refrain from establishing any economic relations with Ian Smith's illegal regime.
35.	We condemn the policies of apartheid and the repression imposed by the South African Government on the Africans, the indigenous people of the land. We cannot help but salute, on this occasion, the peoples of Namibia and Zimbabwe and pay a tribute to their struggle, in the hope that they will soon achieve their freedom and enjoy full sovereignty and independence.
36.	The people of Iraq has chosen the policy of non-alignment in iis international relations, thus providing itself with the opportunity to participate in joint efforts for the realization of peace and security and to avoid the evils of aggressive pacts, with all their propensity to create confrontations and crises. The world has already seen the effectiveness of the policies of non-alignment in sparing mankind the consequences of blocs and military alliances.
37.	The Republic of Iraq would welcome any sound agreement concerning the limitation of the armaments race. The arrival at a comprehensive agreement on disarmament would undoubtedly diminish the dangers of war and save vast sums which might be diverted to peaceful purposes, especially to assistance to the developing countries.
38.	We support complete disarmament under effective international control and confirm our support for the prohibition of the use and the manufacture of chemical, biological and other similar weapons. My Government associates itself with the proposals concerning the declaration of certain areas as zones of peace. It also supports the convocation of a world conference on disarmament.
39.	My Government welcomes all efforts aimed at the utilization of atomic energy, the sea-bed and outer space for peaceful purposes. It would welcome a conference on the law of the sea, provided that adequate preparation were made to ensure its success in a manner which would guarantee the interests of all States and especially those of the developing countries. Special attention should be given to the resolutions adopted by the United Nations Conference on the Human Environment  and the proposals made by the United Nations Conference on Trade and Development, in order to see that justice is done to the developing countries, to enable them to utilize their resources and, finally, to create the conditions which would narrow the gap between the developing and the developed countries.
40.	On this occasion I should like to refer briefly to the measures taken by my Government on 1 July of this year to nationalize the operations of the Iraq Petroleum Company.
41.	That company, which had monopolized our petroleum resources for nearly half a century, went too far in ignoring our just demands and adopted a policy of procrastination and equivocation regarding those demands. While the Iraqi Government tried earnestly to arrive at a just solution to the problems outstanding, the company resorted to pressure tactics by reducing production in order to undermine the economy of the country. Those tactics led the negotiations which had been going on for many years into an impasse. It was then the duty of the Government to nationalize the company's operations in order to safeguard the rights of the people. In following this course of action Iraq was exercising a definite right recognized by international law and stated in numerous United Nations resolutions which affirm the sovereignty of States over their natural resources. In the nationalization decree we have declared our readiness to compensate the company.
42.	In his eloquent statement before the General Assembly Mr. Maurice Schumann said that hope was "a difficult virtue" [2041st meeting, para. 60J. Although I have expressed here today the apprehensions and suspicions which preoccupy the minds of many peoples about the role of the United Nations and its ability to rise to the level of the hopes placed in it, I personally still greatly hope that these suspicions will not be confirmed.
43.	The peoples of the whole world are united in the desire to establish an international community, living in peace, in which the principles of freedom and justice prevail. Those peoples regard the United Nations as the only means for attaining that goal. Although it is true that much of that hope for the United Nations has evaporated, our faith in man and in his determination to realize his longings for freedom, peace and justice saves us from total despair. It enables us to continue our support for the United Nations so that we may attain mankind's common goal.
